NO. 07-03-0320-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



SEPTEMBER 19, 2003

______________________________



JOHN FOLMER,



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 106TH DISTRICT COURT OF LYNN COUNTY;



NO. 02-2605; HON. CARTER T. SCHILDKNECHT, PRESIDING

_______________________________



Before JOHNSON, C.J., QUINN, J., and BOYD, S.J.
(footnote: 1) 

ON ABATEMENT AND REMAND

Appellant John Folmer appeals his conviction for the offense of theft over $1,500.  The reporter’s record is due in this cause, and an extension of the applicable deadline was sought.  To justify the extension, the court reporter represented that appellant has failed to pay or make arrangements to pay for the record.  Nothing of record appears showing whether the appellant is indigent and entitled to a free record. 

Accordingly, we now abate this appeal and remand the cause to the 106th District Court of Lynn County (trial court) for further proceedings.  Upon remand, the trial court shall  immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine the following: 

1.  whether appellant desires to prosecute the appeal; and,

     	2.  whether appellant is indigent.



The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed a supplemental clerk’s record containing the findings of fact and conclusions of law and all orders it may issue as a result of its hearing on this matter, and 3) cause to be developed a reporter’s record transcribing the evidence and arguments presented at the aforementioned hearing.  Additionally, the district court shall then file the supplemental record with the clerk of this court on or before October 17, 2003.  Should further time be needed by the trial court to perform these tasks, then same must be requested before October 17, 2003.   

It is so ordered. 

                                                                             Per Curiam 

 

Do not publish.          

FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).